Name: Commission Regulation (EC) No 2426/2000 of 31 October 2000 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91
 Type: Regulation
 Subject Matter: trade policy;  America;  political framework;  agricultural activity;  cultivation of agricultural land;  research and intellectual property
 Date Published: nan

 Avis juridique important|32000R2426Commission Regulation (EC) No 2426/2000 of 31 October 2000 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 Official Journal L 279 , 01/11/2000 P. 0019 - 0019Commission Regulation (EC) No 2426/2000of 31 October 2000amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2020/2000(2), and in particular Article 11(1)(a) thereof,Whereas:(1) Article 11(1)(a) of Regulation (EEC) No 2092/91 stipulates that products which are imported from a third country may be marketed only where they originate in a third country appearing on a list drawn up in accordance with the criteria laid down in paragraph 2 of that Article. That list is given in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 1616/2000(4).(2) The Argentine authorities have asked the Commission to include a new inspection and certification body in accordance with Regulation (EEC) No 94/92.(3) The Argentine authorities have provided the Commission with all the necessary guarantees and information to satisfy it that the new inspection and certification body meets the criteria laid down in Article 11(2) of Regulation (EEC) No 2092/91.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as shown in the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 October 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 241, 26.9.2000, p. 39.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 185, 25.7.2000, p. 62.ANNEXPoint 3 of the text referring to Argentina is replaced by the following: "3. Inspection bodies:- Instituto Argentino para la CertificaciÃ ³n y PromociÃ ³n de Productos Agropecuarios OrgÃ ¡nicos SRL (Argencert)- OragnizaciÃ ³n Internacional Agropecuaria (OIA)- Letis SA"